Citation Nr: 1615608	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  13-24 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to October 1969. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2014, the Board remanded this claim for further development which has been completed, and the case has been returned to the Board for appellate consideration. 

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board remanded this matter in February 2014.  The Board specifically directed the AOJ to obtain a VA examination report addressing "whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service connected heart disability taking into consideration his level of education special training and previous work experience but not his age or any impairment caused by nonservice connected disabilities."  The Veteran was subsequently provided an examination in October 2015 to determine the current severity of his service-connected heart disability.  The examiner noted that the 

Veteran has been a construction worker for 35 years until he had his heart attack 1996.  2003 he started receiving some disability benefits from social security.  At age 62 he then was receiving full SS benefits.  In regards to his heart he states it does limit his ability to be involved with his previous employment which entails heavy exertion and stress.  I agree with this.  He states he would be able to walk half a
mile however his METs capacity is interfered by what he describes leg pain which is relieved with rest. . . Therefore, his heart limits his ability to heavy exertional and stress
related employment.

Unfortunately, a remand is required in this case for the issue on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.  In that regard, the Board finds that the report rendered in conjunction with the Veteran's October 2015 heart examination is inadequate.  While the examiner addressed the Veteran's difficulty with heavy exertion and stress related employment, he failed to provide provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disability on his daily activities, to include his employability, taking into consideration his level of education, any special training, and previous work experience.  Therefore, the Veteran should be afforded an appropriate examination on remand. 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  The ultimate purpose of the VA social and industrial survey is to assit the Board in ascertaining the impact of the Veteran's service-connected heart disability on his ability to work.   

The social worker is requested to:

(a) Describe the Veterans's employment history.

(b) Elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  

(c) Provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disability on his daily activities, to include his employability, taking into consideration his level of education, any special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabiltiies.    

A written copy of the report should be associated with the claims folder.  

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





